DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/2/2020 and 1/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Receipt is acknowledged of an amendment to the claims of application #17010515 received on 9/2/2020. Claims 1-20 are cancelled. Claims 21-40 are newly added. Claims 21-40 are pending. All pending claims are considered and examined.
Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art of record does not teach or fairly suggests a computer-implemented method for improving an image processing efficiency of an optical system, the computer-implemented method comprising: accessing characteristic data of an image to be printed on a print media; identifying at least a first region and a second region of a printed image based on the characteristic data; and scanning the first region in the printed image at a first resolution and the second region in the printed image at a second resolution that is different from the first resolution (claim 21); nor an optical system with an improved image processing efficiency, the optical system comprising: one or more optical sensors to capture an image of a printed media; a processing circuitry in electronic communication with the optical sensor, the processor 4 of 7Application No.: Filed Herewith Amendment Dated September 2, 2020 Preliminary Amendment being configured to: receive a print job defining specification of an image to be printed; derive characteristic claim 33).
The prior art discloses accessing characteristic data of an image to be printed on a print media; identifying at least a first region and a second region of a printed image based on characteristic data; and scanning the first region in the printed image at a first resolution and the second region in the printed image at a second resolution that is different from the first resolution (Yoshida: ¶225-¶228; Makuta: ¶405-¶409), however, the identifying at least a first region and a second region of a printed image based on characteristic data does not utilize the same characteristic data that was accessed of an image to be printed on a print media.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898.  The examiner can normally be reached on Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TOAN C LY/Primary Examiner, Art Unit 2887